DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 1/31/2022 were received and have been entered.  Claims 1 and 3 have been amended. Claim 2 has been canceled. Claims 1 and 3-12 remain present in this application.  The drawings were received on 01/31/2022.  These drawings are acceptable. The objection of the speciation withdrawn in view of the amendments. The claim amendments have overcome the current prior art rejection. 
	
Reasons for Allowance
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art cited alone or in combination provides the motivation to teach claimed invention teaches “a backlight module” including claimed limitations “a functional layer disposed on the light source device and provided with a first opening corresponding to the in-plane opening; and the light source device is provided with a second opening corresponding to the in-plane opening and having a diameter smaller than a diameter of the first opening.”  Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 13, 2022